DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.

Applicant has amended Claims 1 – 8, 10 – 16, 22, 23, and 28 – 30. Claims 1 – 8, 10 – 16, 22, 23, and 28 – 30 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous 112a rejections are withdrawn due to applicant’s amendment. 

Previous 112b rejections are withdrawn due to applicant’s amendment. New 112b rejections are presented below, necessitated by amendment. 

With regards to the previous 103 rejections, applicant argues that the combination of Morley and Johnson does not teach the recited features. Specifically, applicant argues that Morley does not teach an HHO gas, but rather hydrogen mixed with a mystery oxygenator, and does not indicate the correct proportions of HHO. Examiner agrees that Morley does not adequately teach the claimed invention and directs applicant to the Childs reference, which is incorporated into the 103 rejection below. Childs (Figures 2, 5) teaches a combustion engine (60) that drives an HHO gas production apparatus (electrolyzer 42) to generates HHO gas (hydrogen and oxygen, see Figure 5) by electrolysis (water vapor containing exhaust 12). In Figure 5, Childs teaches that these gases may be mixed (via unlabeled common pipe in Figure 5) to form an HHO gas and delivered not only to the fuel injection system (54) to “enhance combustion” (Paragraph 38), but also to a particulate filter (58) to aid in filter regeneration (Paragraph 38).


Claim Objections

Claims 2 and 6 are objected to because of the following informalities:    

Claim 2, Line 2: HHO has should be corrected to HHO gas.

Claim 2, Line 3 is missing the word “is”, i.e. the at least one second HHO gas injector is cooperatively configured…

Claim 6, Line 2: deliver should be corrected to delivery for grammatical correctness. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 recites a first injector of the plurality of injectors. However, Claim 1 introduces a plurality of first HHO gas injectors, and at least one second HHO gas injector, making it unclear as to which injectors Claim 22 refers to. Art will be applied under the interpretation that Claim 22 refers to at least one injector of the plurality of first HHO gas injectors.

Claim 23 is rejected by virtue of its dependence on Claim 22.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 10 – 16, 22, and 28 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Pat. Pub. 2017/0254259) in view of Childs et al. (hereafter “Childs” – US 2004/0261398) and Morley et al. (hereafter “Morley” – US 2011/0289906).

With regards to Claim 1:

Johnson discloses a system (Figure 4) to provide HHO gas (see abstract) to a multi-point gas distribution system (Paragraph 20) for a diesel engine (Paragraph 29) comprising:

i) a plurality of first HHO gas injectors (injector 702, Figure 7) arranged to receive HHO gas and to deliver the received HHO gas about multiple combustion chambers of the diesel engine (see Paragraph 19: “multi-points of injection for multiple cylinders”, see also multiple injectors 624 in Figure 6, delivering HHO gas received from HO gas production apparatus 604).

Johnson discloses a diesel particulate filter (Paragraph 139), but does not explicitly disclose ii) at least one second HHO gas injector arranged to receive HHO gas and to deliver the received HHO gas at a diesel particulate filter burner. Childs (Figures 2, 5) teaches a combustion engine (60) that drives an HHO gas production apparatus (electrolyzer 42) to generates HHO gas (hydrogen and oxygen, see Figure 5) by electrolysis (water vapor containing exhaust 12). In Figure 5, Childs teaches that these gases may be mixed (via unlabeled common pipe in Figure 5) to form an HHO gas and delivered not only to the fuel injection system (54) to “enhance combustion” (Paragraph 38), but also to a particulate filter (58) to aid in filter regeneration (Paragraph 38). Morley (Figures 1, 2) teaches a DPF (DPF 32) and a DPF burner (regeneration unit 26) configured to combust a fuel (Paragraph 28: hydrogen); and a gas injector (injector 36) configured to provide a supply of hydrogen and oxygen gas (Paragraph 28, hydrogen and oxygenator) to the DPF as a fuel (Paragraph 28). Given that Johnson already teaches the use of HHO gas and its production/supply, and also given the teachings of both Childs and Morley, one of ordinary skill in the art would have found it obvious to modify the system of Johnson by adding a DPF burner, taking the existing HHO gas production/supply system of Johnson, and directing the HHO gas to both the engine as a fuel and to the DPF burner as a fuel in order to yield the predictable benefits of enhancing combustion and aiding in filter regeneration. 

With regards to Claim 2:

The Johnson modification of Claim 1 teaches at least one injector of the plurality of first HHO gas injectors (injectors 702, Figure 7 of Johnson) is coupled to an HHO gas outlet (via a lance 710, Figure 7 of Johnson), and the at least one second HHO gas injector is cooperatively configured with the diesel engine to be fixedly positioned at a predetermined location about the diesel engine (as per modification), whereby the HHO gas outlet is within 3 inches of at least one combustion chamber inlet of the diesel engine (Figure 7 of Johnson, Paragraphs 15 and 94).

With regards to Claim 3:

The Johnson modification of Claim 1 teaches the at least one second HHO gas injector is configured to be fixedly positioned at a retrofitted attachment point of the diesel engine (see Paragraph 81 of Johnson, see also Morley, wherein the DPF burner and associated injector is fixedly attached to an exhaust conduit of the engine).

With regards to Claim 4:

The Johnson modification of Claim 1 teaches the combustion chamber inlet is an air intake orifice (Paragraph 15 of Johnson).

With regards to Claim 5:

The Johnson modification of Claim 1 teaches a control system, the control system configured to control timing and/or duration of the delivering of HHO gas at the multiple combustion chambers and at the diesel particulate filter burner (Paragraph 23 of Johnson: “the controller may further control the volume of HHO gas injected based, at least in part on the engine demand, load, fuel consumption, and/or air flow. In certain embodiments, for example, a timing and duration of at least one HHO gas injector may be controlled”, see also controller 70 of Childs and Paragraph 21).

With regards to Claim 6:

The Johnson modification of Claim 1 teaches the timing and/or duration of the HHO gas delivery at the diesel particulate filter burner is different from the timing and/or duration of the HHO gas delivery at the multiple combustion chambers (see Paragraph 20 of Johnson, describing the timing sequence of delivering HHO gas to the combustion chamber inlets, and Paragraph 27 of Childs describing the timing of HHO gas injection for regeneration of an exhaust gas treatment device – since regeneration occurs at a much lower frequency than fuel injection into the combustion chamber inlets of the engine, the timing is different).

With regards to Claim 7:

The Johnson modification of Claim 1 teaches the control system is configured to process intake stroke timing data for at least one air intake orifice of the diesel engine (Paragraph 20 of Johnson).

With regards to Claim 8:

The Johnson modification of Claim 1 teaches the system is adapted to provide HHO gas to a diesel engine coupled to a vehicle (Paragraph 21, 27 of Johnson).

With regards to Claims 10 and 12:

The Johnson modification of Claim 1 teaches the multi-point gas distribution system is adapted to connect to an outlet of an electrolysis unit (HHO gas production apparatus 604 in Figure 6 of Johnson comprises an electrolysis cell, see Paragraphs 15, 89).

With regards to Claim 11:

The Johnson modification of Claim 1 teaches the multi-point gas distribution system is adapted to connect to an HHO gas supply system (see Figure 6 and Paragraph 15 of Johnson).

With regards to Claim 13:

The Johnson modification of Claim 1 teaches a gas pressure regulator (Paragraph 17 of Johnson).

With regards to Claim 14:

The Johnson modification of Claim 1 teaches the gas pressure regulator is configured to at least partially control a pressure of the multi-point gas distribution system relative to a combustion air intake pressure of the diesel engine (Paragraph 18 of Johnson).

With regards to Claim 15:

The Johnson modification of Claim 1 teaches the multi-point gas distribution system is configured to receive the HHO gas supply at a pressure in the range of 45-50 psig (Paragraphs 124, 13, 135 of Johnson).

With regards to Claim 16:

The Johnson modification of Claim 1 teaches a heat exchanger, the heat exchanger having a first inlet adapted to connect to an engine coolant line (Paragraph 17 of Johnson).

With regards to Claim 22:

The Johnson modification of Claim 1 teaches a first injector of the plurality of injectors (see Figure 7 of Johnson) is configured to deliver HHO gas to a first combustion chamber (combustion chamber 720, Figure 7 of Johnson) of the diesel engine during a portion of an intake stroke (Paragraphs 20, 22, 94 of Johnson) of a first combustion cylinder (cylinder 716, Figure 7 of Johnson), the first combustion cylinder comprising the first combustion chamber.

With regards to Claim 28:

Johnson discloses a system (Figure 4) to provide HHO gas (see abstract) to a multi-point gas distribution system (Paragraph 20) for a diesel engine (Paragraph 29) comprising:

i) a plurality of first HHO gas injectors (injector 702, Figure 7) arranged to receive HHO gas and to deliver the received HHO gas about multiple combustion chambers of the diesel engine (see Paragraph 19: “multi-points of injection for multiple cylinders”, see also multiple injectors 624 in Figure 6, delivering HHO gas received from HO gas production apparatus 604), the plurality of HHO gas injectors including: 

a) a first injector (702) of the plurality of HHO gas injectors arranged to deliver a first portion of the HHO gas supply to a first location about a first combustion chamber inlet of the diesel engine (Figure 7, Paragraph 15); 

b) a second injector (702) of the plurality of HHO gas injectors arranged to deliver a second portion of the HHO gas supply to a second location about a second combustion chamber inlet of the diesel engine (Figure 7, Paragraph 15); and 

c) at least a third injector (702) of the plurality of HHO gas injectors arranged to deliver at least a third portion of the HHO gas supply to at least a third location about at least a third combustion chamber inlet of the diesel engine (Figure 7, Paragraph 15).

Johnson discloses a diesel particulate filter (Paragraph 139), but does not explicitly disclose at least one second HHO gas injector arranged to receive HHO gas and to deliver the received HHO gas at a diesel particulate filter burner. Childs (Figures 2, 5) teaches a combustion engine (60) that drives an HHO gas production apparatus (electrolyzer 42) to generates HHO gas (hydrogen and oxygen, see Figure 5) by electrolysis (water vapor containing exhaust 12). In Figure 5, Childs teaches that these gases may be mixed (via unlabeled common pipe in Figure 5) to form an HHO gas and delivered not only to the fuel injection system (54) to “enhance combustion” (Paragraph 38), but also to a particulate filter (58) to aid in filter regeneration (Paragraph 38). Morley (Figures 1, 2) teaches a DPF (DPF 32) and a DPF burner (regeneration unit 26) configured to combust a fuel (Paragraph 28: hydrogen); and a gas injector (injector 36) configured to provide a supply of hydrogen and oxygen gas (Paragraph 28, hydrogen and oxygenator) to the DPF as a fuel (Paragraph 28). Given that Johnson already teaches the use of HHO gas and its production/supply, and also given the teachings of both Childs and Morley, one of ordinary skill in the art would have found it obvious to modify the system of Johnson by adding a DPF burner, taking the existing HHO gas production/supply system of Johnson, and directing the HHO gas to both the engine as a fuel and to the DPF burner as a fuel in order to yield the predictable benefits of enhancing combustion and aiding in filter regeneration. 

With regards to Claim 29:

The Johnson modification of Claim 28 teaches a first lance (lance 710, Figure 7 of Johnson) cooperatively coupled to the first injector (Figure 7 of Johnson and Paragraph 15).

With regards to Claim 30: 

The Johnson modification of Claim 28 teaches the first lance defines an outlet distal from the first injector, the outlet for positioning within 3 inches of the first combustion chamber inlet (Figure 7 of Johnson and Paragraph 15).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Pat. Pub. 2017/0254259) in view of Childs et al. (hereafter “Childs” – US 2004/0261398) and Morley et al. (hereafter “Morley” – US 2011/0289906), further in view of Kohler et al. (hereafter “Kohler” – US 2008/0228378).

With regards to Claim 23:

Although the Johnson modification of Claim 1 teaches injecting during a portion of the intake stroke, it does not explicitly teach the portion is less than 50% of the intake stroke. However, as per MPEP 2144.05, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Furthermore, applicant has not presented any evidence of criticality of the recited range, instead disclosing that the range can be anywhere from 100% of the intake stroke to 20% of the intake stroke (see Paragraph 63 of spec). Additionally, maintaining injection to less than 50% of the intake stroke is known in the art. Kohler (Figures 1, 2) teaches an engine in which fuel is injected (9) during an intake stroke (6). As per Figure 2, the intake stroke lasts ~180 degrees of the crank angle, and fuel injection (9) lasts ~20 degrees of the crank angle, i.e. the duration of injection is less than 50% of the intake stroke. The duration of fuel injection affects air fuel ratio, which affects efficiency and power output of the engine. Thus, one of ordinary skill in the art would recognize the injection duration as a result effective variable. Given the entirety of these teachings, it would have been obvious to one of ordinary skill in the art to optimize the duration of the injection in Johnson to yield a desired air fuel ratio (see Paragraph 142 of Johnson) and engine power output (see Paragraph 23 of Johnson), including making the duration less than 50% of the intake stroke.


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, September 9, 2022